DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 5/9/22.  Claims 1, 4-9, 12, 16-18, 20-23 have been amended.  Claims 27-32 are newly added.  Claims 20-23 are withdrawn.  Claims 2, 3, 10, 11, 13-15, 19, and 24-26 are cancelled.  Claims 1, 4-9, 12, 16-18, 20-23, and 27-32 are pending.  Claims 1, 4-9, 12, 16-18, and 27-32 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-9, 12, 16-18, and 27-32 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 4-9, 12, 16-18, and 27-32 are directed to a method (i.e., a process). Accordingly, claims 1, 4-9, 12, 16-18, and 27-32 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A method for controlling fiber intake in mammals, comprising the steps 
a) providing one or more input data, wherein said one or more input data requires analysis of a tissue or a fluid or an excrement of said host mammal; and 
b) based on said one or more input data, generating output data; 
wherein the one or more input data is selected from the group consisting of host DNA data, host metabolic data, host colonic microbial composition, a host specific parameter, a measurement of host blood or breath, and combinations thereof and 
wherein measurement of host blood or breath provides the one or more input data selected from the group consisting of blood pressure, triglycerides, cholesterol, white blood cell count, vitamin count, immunoglobulins, breath hydrogen, and breath methane, 
wherein the host specific parameter is selected from the group consisting of age, gender, body mass index, physical activity, stress, sleep, disease state, diet status, gut status, life style habits, and antibiotic use, and 
wherein the output data is information on fiber consumption or fiber supplementation or a combination thereof, and wherein the output data includes a recommendation to increase, decrease, or maintain dose of fiber to be consumed by the mammal.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because analyzing data, generating output data based on input data, and wherein the output data includes a recommendation amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
Claim 1 does not recite additional elements. Dependent claims 9, 12, 16, and 17, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a control unit, database, data processor, network, remote control unit, and user interface capability used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the control unit, database, data processor, network, remote control unit, and user interface capability are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of transferring data, receiving data, generating data, displaying/presenting data, and converting data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 4-9, 12, 16-18, and 27-32 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 4-9, 12, 16-18, and 27-32 recite the same abstract idea. Claims 4-9, 12, 16-18, and 27-32 describe further limitations regarding the input data, output data, generating output, and monitoring and/or controlling fiber intake. These are all just further describing the abstract idea recited in claim 1, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements.
 Therefore, claims 1, 4-9, 12, 16-18, and 27-32 are ineligible under 35 USC §101.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 12, 16-18, and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said host mammal" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the mammal" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 12 recite “output data.” It is unclear if this is the same “output data” recited in claim 1, or different. 
Claims 4-8, 16-18, and 27-32 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.

Claim Objections
Claim 8 is objected to because of the following informalities:  delete “or” between “plant” and “and/or”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  change “the input data” to “the one or more input data” and “one or more input data” to “the one or more input data”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7-9, 12, 16-18, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazemzadeh et al. (US 2013/0018244 A1) in view of Hadjigeorgiou et al. (US 2019/0362648 A1).
(A) Referring to claim 1, A method for controlling fiber intake in mammals, comprising the steps (para. 4 & 18 of Kazemzadeh):
a) providing one or more input data (para. 12 of Kazemzadeh; The algorithm 20 and computer processing device are configured to accept a person's physical data and food consumption data as inputs, store the data, and compute or configure the data inputs into useful outputs such as health trend information or caloric trend information over predetermined periods of time), wherein said one or more input data requires analysis of a tissue or a fluid or an excrement of said host mammal (para. 23 & 24 of Kazemzadeh; the at least one monitor being one or more of a pedometer, a heart rate monitor, a body temperature monitor, a blood glucose monitor, a blood pressure monitor, or a monitor configured to collect physical data from one or more of the person's body fluids.)
b) based on said one or more input data, generating output data (para. 12 of Kazemzadeh; The algorithm 20 and computer processing device are configured to accept a person's physical data and food consumption data as inputs, store the data, and compute or configure the data inputs into useful outputs such as health trend information or caloric trend information over predetermined periods of time); 
wherein the one or more input data is selected from the group consisting of host DNA data, host metabolic data, host colonic microbial composition, a host specific parameter, a measurement of host blood or breath, and combinations thereof (para. 14 of Kazemzadeh; The algorithm 20 may be configured to collect raw data from the one or more monitors 30, such as steps from a pedometer, pulse or heart rate from a heart rate monitor, body temperature from a body temperature monitor, blood sugar from a blood glucose monitor, or blood pressure from a blood pressure monitor.) and 
wherein measurement of host blood or breath provides the one or more input data selected from the group consisting of blood pressure, triglycerides, cholesterol, white blood cell count, vitamin count, immunoglobulins, breath hydrogen, and breath methane (para. 14 of Kazemzadeh; The algorithm 20 may be configured to collect raw data from the one or more monitors 30, such as steps from a pedometer, pulse or heart rate from a heart rate monitor, body temperature from a body temperature monitor, blood sugar from a blood glucose monitor, or blood pressure from a blood pressure monitor.), 
wherein the host specific parameter is selected from the group consisting of age, gender, body mass index, physical activity, stress, sleep, disease state, diet status, gut status, life style habits, and antibiotic use (para. 21 of Kazemzadeh; the algorithm 20 may be further customized with additional personal data, such as the individual user's height, initial weight, personal activity or profession, as well as any other relevant health information, such as the presence of a serious disease like diabetes, hyperglycemia, and the like that may relevant to the health or metabolism of the user.), and 
wherein the output data is information on fiber consumption or fiber supplementation or a combination thereof (para. 17, 18, and 24 of Kazemzadeh; Simultaneous reporting of other nutritional intake, such as total sodium, protein, fat, fiber and sugar, can also allow the individual to make better food choices for the remaining period of the day.)
Kazemzadeh does not expressly disclose wherein the output data includes a recommendation to increase, decrease, or maintain dose of fiber to be consumed by the mammal.
Hadjigeorgiou discloses wherein the output data includes a recommendation to increase, decrease, or maintain dose of fiber to be consumed by the mammal (para. 51, 53, and 62 of Hadjigeorgiou; The standardized meals are designed to try and keep factors other than the target nutrients constant (e.g. keeping levels of fiber and protein constant if only changes in fat and carbohydrate are to be measured). It is also possible to design a series of standardized meals to explore nutrients other than macronutrients (e.g. by changing the fiber in the meal but keeping the other components constant).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Hadjigeorgiou within Kazemzadeh.  The motivation for doing so would have been select what foods to eat based on how particular foods affects the biomarkers of an individual such as glucose, triglycerides and insulin (para. 1 of Hadjigeorgiou).
(B) Referring to claim 4, Kazemzadeh discloses wherein the output data comprise information on fiber intake from cereals, vegetables, legumes, berries, and fruits (para. 4 and 17 of Kazemzadeh).  
(C) Referring to claim 7, Kazemzadeh discloses wherein the output data comprise information on frequency of consumption of fiber, wherein the frequency is at a minimum once a month (para. 4, 6, 18 of Kazemzadeh).  
(D) Referring to claim 8, Kazemzadeh discloses wherein output data further comprise information on at least one other substance selected from the group consisting of a strain of a microorganism, a vitamin, a mineral, an antioxidant, a fatty acid, a plant or and/or herbal extract, and any combinations thereof (para. 4 & 17 of Kazemzadeh).  
(E) Referring to claim 9, Kazemzadeh discloses further comprising the steps of: c) transferring the one or more input data into a control unit comprising a database, a file, a data processor for receiving one or more input data and converting the received data to output data; d) displaying the output data of step c) for a user connected to a network; e) receiving the input data by the control unit; f) upholding at least a predetermined set point for the output data by controlling fiber intake; and g) presenting output data to control fiber intake together with data showing microbial composition and/or gene activity and/or metabolic activity (para. 10, 13, 14, 17, 18, 21, and 24 of Kazemzadeh). 
(F) Referring to claim 12, Kazemzadeh discloses wherein the control unit is connected to a remote control unit via the network, the remote control unit having user interface capability, so that the one or more input data are  transferred from the control unit and output data are  generated and displayed for a user being connected to the remote control unit via the network, wherein the remote control unit is located in a cloud-based computing environment and the remote control unit  is a virtual control unit having a database, a file, a data processor for receiving the one or more input data and converting the one or more input data to output data and displaying the one or more input data or the output data for a user connected to the network (para. 10, 13, 24, and 14 of Kazemzadeh).  
(G) Referring to claim 16, Kazemzadeh discloses wherein the control unit has user interface capability, so that the one or more input data and the output data are displayed for a user being connected to the control unit via the network. (para. 10 & 24 of Kazemzadeh).  
(H) Referring to claim 17, Kazemzadeh discloses wherein the control unit is connected to a remote control unit, having user interface capability, via the network, so that the one or more input data are transferred from the control unit and displayed for a user being connected to the remote control unit via the network. (para. 10 & 24 of Kazemzadeh).    
(I) Referring to claim 18, Kazemzadeh discloses wherein the output data is generated with an algorithm, machine learning or artificial intelligence. (para. 12 of Kazemzadeh).  
(J) Referring to claim 32, Kazemzadeh discloses wherein the frequency is at a minimum once a week or between one and four times a day (para. 6, 14, 15, and 18 of Kazemzadeh).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazemzadeh et al. (US 2013/0018244 A1) in view of Hadjigeorgiou et al. (US 2019/0362648 A1), and further in view of Yogel et al. (US 2008/0306350 A1).
(A) Referring to claim 5, Kazemzadeh and Hadjigeorgiou do not disclose wherein the output data comprise information on a fiber supplement based on at least one fiber that includes a carbohydrate selected from the group consisting of non- or partially digestible polysaccharides, oligosaccharides comprising modified or unmodified starch, and partial hydrolysates thereof, inulin and partially hydrolyzed inulin, natural oligofructoses, fructo-oligosaccharides (FOS), lactulose, lactosucrose, soya bean- oligosaccharides (SOS), galactomannan and suitable partial hydrolysates thereof, manno-oligosaccharides (MOS), indigestible polydextrose, acemannan, various gums and pectin and partial hydrolysates thereof, indigestible dextrin and partial hydrolysates thereof, trans-galacto-oligosaccharides (GOS), xylo-oligosaccharides (XOS), xylan, arabinoxylan, arabinogalactan, arabino-xylooligosaccharides (AXOS), beta-glucan and/or partial hydrolysates thereof, chito-oligosaccharides (COS), glucomano- oligosaccharides (GMOS), arabinooligosaccharides (AOS), pectin-oligosaccharides (POS), laminar-oligosaccharides, human milk oligosaccharides (HMO), bovine milk oligosaccharides (BOS), and any combinations thereof.
	Yogel discloses wherein the output data comprise information on a fiber supplement based on at least one fiber that includes beta-glucan (para. 19 of Yogel).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Yogel within Kazemzadeh and Hadjigeorgiou.  The motivation for doing so would have been to treat or prevent health conditions (para. 21 of Yogel).

Claim(s) 6 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazemzadeh et al. (US 2013/0018244 A1) in view of Hadjigeorgiou et al. (US 2019/0362648 A1), and further in view of Cheng et al. (US 2017/0198322 A1).
(A) Referring to claims 6 and 27-31, Kazemzadeh and Hadjigergiou do not disclose wherein the output data comprise information on fiber amount intak
	Cheng discloses wherein the output data comprise information on fiber amount intak
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Cheng within Kazemzadeh and Hadjigergiou.  The motivation for doing so would have been to achieve a desired beneficial physiological effect (para. 213 of Cheng).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's additional arguments filed 5/9/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 5/9/22.
(1) Applicant asserts that the pending claims fully satisfy the requirements of 35 U.S.C. § 101 and are patentable there under. Applicant respectfully requests that the present rejection of such claims be withdrawn.
(2) Applicant respectfully requests that the present Section 102 rejection of such claims be withdrawn. Claim 5 fully satisfies the requirements of 35 U.S.C. § 103 and is patentable there under.
(A) As per the first argument, see 101 rejection above. The Examiner submits that the limitations of claim 1 constitute “a mental process” because analyzing data, generating output data based on input data, and wherein the output data includes a recommendation amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human can make recommendations based on data such as blood pressure, cholesterol, etc. in their mind. Furthermore, Applicant is arguing features that are not claimed such as “the method requires obtention of a fecal sample from the host mammal followed by assaying the fecal sample to identify the host colonic microbial composition.“  Note that claim 1 merely recites providing input data and generating output data with no technical components/structure recited and no detail regarding how the output data is generated or how the input data is provided. 
(B) As per the second argument, Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “A method for controlling fiber intake in mammals…” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., use of the gut microbiota composition and how it responds to differing levels of fiber inputs for determining a recommendation of fiber intake) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686